





CERTIFICATE OF DESIGNATION
OF SERIES A PREFERRED STOCK
OF
FINJAN HOLDINGS, INC.
May [ ], 2016
Pursuant to Section 151 of the General Corporation Law of the State of Delaware,
Finjan Holdings, Inc., a corporation organized and existing under the General
Corporation Law of the State of Delaware (the "Corporation"), in accordance with
the provisions of Section 103 thereof, does hereby submit the following:
WHEREAS, the Certificate of Incorporation of the Corporation (the "Certificate
of Incorporation") authorizes the issuance of up to 10,000,000 shares of
preferred stock, par value $0.0001 per share, of the Corporation ("Preferred
Stock") in one or more series, and expressly authorizes the Board of Directors
of the Corporation (the "Board"), subject to limitations prescribed by law, to
provide, out of the unissued shares of Preferred Stock, for series of Preferred
Stock, and, with respect to each such series, to establish and fix the number of
shares to be included in any series of Preferred Stock and the designation,
rights, preferences, powers, restrictions and limitations of the shares of such
series; and
WHEREAS, it is the desire of the Board to establish and fix the number of shares
to be included in a new series of Preferred Stock and the designation, rights,
preferences and limitations of the shares of such new series.
NOW, THEREFORE, BE IT RESOLVED, that the Board does hereby provide for the issue
of a series of Preferred Stock and does hereby in this Certificate of
Designation (the "Certificate of Designation") establish and fix and herein
state and express the designation, rights, preferences, powers, restrictions and
limitations of such series of Preferred Stock as follows:
1.Designation. There shall be a series of Preferred Stock that shall be
designated as "Series A Preferred Stock" (the "Series A Preferred Stock") and
the number of Shares


14108780.10

--------------------------------------------------------------------------------





constituting such series shall be 102,000. The rights, preferences, powers,
restrictions and limitations of the Series A Preferred Stock shall be as set
forth herein.
2.    Defined Terms. For purposes hereof, the following terms shall have the
following meanings:
"Adverse Party Proceeds" has the meaning set forth in Section 8.1.
"Adverse Party Redemption Percentage" has the meaning set forth in Section 8.1.
"Affiliate" means, with respect to any specified Person, any other Person who,
directly or indirectly, controls, is controlled by, or is under common control
with such Person, including any general partner, managing member, officer or
director of such Person or any venture capital fund now or hereafter existing
that is controlled by one or more general partners or managing members of, or
shares the same management company with, such Person.
"Board" has the meaning set forth in the Recitals.
"Certificate of Designation" has the meaning set forth in the Recitals.
"Certificate of Incorporation" has the meaning set forth in the Recitals.
"Common Stock" means the common stock, par value $0.0001 per share, of the
Corporation.
"Corporation" has the meaning set forth in the Preamble.
"Date of Issuance" means, for any Share of Series A Preferred Stock, the date on
which the Corporation initially issues such Share (without regard to any
subsequent transfer of such Share or reissuance of the certificate(s)
representing such Share).
"Deemed Liquidation" means (a) any merger, acquisition, share exchange, or other
corporate transaction or series of transactions in which the stockholders of the
Corporation immediately prior to such transaction or series of transactions do
not own a majority of the outstanding shares and a majority of the voting power
of the surviving entity (or its parent) after such transaction or transactions,
(b) any sale, lease or other disposition of all or substantially all of the
assets of the Corporation, and/or (c) any sale, lease or other disposition of a
material portion of the Corporation’s patents, patent applications or other
intellectual property. Notwithstanding the foregoing, the entry by the
Corporation or its Subsidiaries


2



--------------------------------------------------------------------------------





into licensing or settlement agreements with respect to its or their patents in
the ordinary course of business shall not, in and of itself, be deemed to be a
“Deemed Liquidation” under clauses (b) and (c) of the definition of “Deemed
Liquidation” to the extent that the Corporation receives Adverse Party Proceeds
or Licensing Proceeds therefrom.
"Default Rate" has the meaning set forth in Section 8.5(b).
"Junior Securities" means, collectively, the Common Stock and any other class of
securities that is specifically designated as junior to the Series A Preferred
Stock.
"Licensing Proceeds" has the meaning set forth in Section 8.1.
"Licensing Redemption Percentage" has the meaning set forth in Section 8.1.
"Liquidation" has the meaning set forth in Section 5.1(a).
"Liquidation Value" means, with respect to any Share (as adjusted for any stock
splits, stock dividends, recapitalizations or similar transaction with respect
to the Series A Preferred Stock), an amount equal to the lesser of:
(a)    2.8 times the Original Purchase Price; or
(b)    the following: (i) from the Date of Issuance to the ninety day
anniversary of the Date of Issuance, 1.5 times the Original Purchase Price; (ii)
from the ninety day anniversary of the Date of Issuance to the three hundred
sixty day anniversary of the Date of Issuance, 1.65 times the Original Purchase
Price (iii) from the three hundred sixty day anniversary of the Date of Issuance
to the seven hundred twenty day anniversary, 1.75 times the Original Purchase
Price; and (iv) thereafter, 1.75 times the Original Purchase Price plus 0.1
times the Original Purchase Price for every ninety day period following the
seven hundred twenty day anniversary of the Date of Issuance.
"Majority in Interest" means the holders of more than fifty percent (50%) of the
Series A Preferred Stock.
"Negative Litigation Event" means the occurrence of any of the following: (a)
any subsequent decision (after the Date of Issuance) by the United States Court
of Appeals for the Federal Circuit or the District Court for the Northern
District of California that has the effect of setting the damages amount owed to
the Corporation or its Subsidiaries by Blue Coat Systems, Inc. in Case No.
5:13-cv-03999-BLF (N.D. Cal) at fifty percent (50%) or


3



--------------------------------------------------------------------------------





less of the damages awarded on August 4, 2015 (the “Awarded Damages”), or (b)
the decision of any court, government agency or administrative body materially
affecting the ability of the Corporation or its Subsidiaries to collect more
than fifty percent (50%) of the Awarded Damages from Blue Coat Systems, Inc., as
reasonably determined in good faith by a Majority in Interest, or (c) Blue Coat
Systems, Inc. (or any successor thereto) experiences a material adverse change
in its financial condition which in the reasonable good faith discretion of a
Majority in Interest would reasonably be expected to cause Blue Coat Systems,
Inc. to be unable to pay the Corporation at least fifty percent (50%) of the
Awarded Damages.
"Negative Treasury Event" means any consecutive 30 day period of time during
which the Corporation’s Net Cash is less than $2,500,000.
“Net Cash” means, as of any determination date and with respect to the
Corporation and its Subsidiaries, the difference between (A) the sum of (i) the
amount of cash and cash equivalents held by the Corporation and the Corporation
Subsidiaries other than in the Financing Account (as defined in the Purchase
Agreement), plus (ii) the amount of contracted revenue and accounts receivable
due within thirty (30) days, minus (B) the sum of (i) the amount of payables and
other short-term liabilities due within thirty (30) days other than litigation
related fees and expenses in connection with the Claims (as defined in the
Purchase Agreement), plus (ii) the amount of the near term unfunded commitment
set forth on Schedule 1.4 of the Purchase Agreement, plus (iii) any contingent
obligations or liabilities where the likelihood of the liability is probable and
reasonably estimable; provided, however, that, in the case of clauses (A)(i) and
(A)(ii), any amounts that constitute the Series A Redemption Price portion of
Adverse Party Proceeds or Licensing Proceeds shall be excluded.
"NE Redemption" has the meaning set forth in Section 8.1.
"NE Redemption Price" has the meaning set forth in Section 8.1.
"Original Purchase Price" means $100 per Share.
"Permitted Liens" means: (i) statutory liens for taxes that are not yet due and
payable or liens for taxes being contested in good faith by any appropriate
proceedings for which adequate reserves have been established, (ii) any
attachment or judgment lien if the judgment it secures, within 90 days after the
entry thereof, has been discharged or execution thereof stayed pending appeal,
or shall have been discharged within 90 days after the expiration of any such
stay, (iii) statutory liens to secure obligations to landlords, lessors or


4



--------------------------------------------------------------------------------





renters under leases or rental agreements, (iv) deposits or pledges made in
connection with, or to secure payment of, workers’ compensation, unemployment
insurance or similar programs mandated by applicable law, (v) statutory liens in
favor of carriers, warehousemen, mechanics and materialmen, to secure claims for
labor, materials or supplies and other like liens, (vi) liens existing on the
Date of Issuance, (vii) operating leases or capital leases, (viii) licenses of
the Corporation’s patents, patent applications and other intellectual property,
and (ix) liens incidental to the conduct of business (including fees and costs
of counsel).
"Person" means an individual, corporation, partnership, joint venture, limited
liability company, governmental authority, unincorporated organization, trust,
association or other entity.
"Preferred Stock" has the meaning set forth in the Recitals.
"Purchase Agreement" means that certain Series A Preferred Stock Purchase
Agreement dated as of May [__], 2016, by and among the Corporation and the
purchasers listed on Exhibit A thereto.
"Redemption Price" has the meaning set forth in Section 8.1.
"Series A Election Notice" has the meaning set forth in Section 8.3.
"Series A Preferred Stock" has the meaning set forth in Section 1.
"Series A Preferred Stock Breach" has the meaning set forth in Section 9.1.
"Series A Redemption" has the meaning set forth in Section 8.1.
"Series A Redemption Date" has the meaning set forth in Section 8.4.
"Series A Redemption Notice" has the meaning set forth in Section 8.4.
"Series A Redemption Price" has the meaning set forth in Section 8.1.
"Share" means a share of Series A Preferred Stock.
"Subsidiary" means, with respect to any Person, any other Person of which a
majority of the outstanding shares or other equity interests having the power to
vote for directors or comparable managers are owned, directly or indirectly, by
the first Person.


5



--------------------------------------------------------------------------------





3.    Rank. With respect to payment of dividends and distribution of assets upon
liquidation, dissolution or winding up of the Corporation, whether voluntary or
involuntary, the Shares of the Series A Preferred Stock shall rank senior to all
other classes of securities of the Corporation.
4.    Dividends.
4.1    Accrual and Payment of Dividends on the Series A Preferred Stock. Unless
otherwise declared by the Board (and then when, if and as declared by the
Board), the Series A Preferred Stock will not accrue dividends.
4.2    Participating Dividends. The Corporation shall not declare or pay
dividends on the Common Stock, any other series of Preferred Stock, or any other
securities of the Corporation at any time while the Series A Preferred Stock is
outstanding without the prior written consent of the holders of a Majority in
Interest.
5.    Liquidation.
5.1    Liquidation; Deemed Liquidation
(a)    Liquidation. In the event of any voluntary or involuntary liquidation,
dissolution or winding up of the Corporation (collectively with a Deemed
Liquidation, a "Liquidation"), the holders of Shares of Series A Preferred Stock
then outstanding shall be entitled to be paid out of the assets of the
Corporation available for distribution to its stockholders, before any payment
shall be made to the holders of Junior Securities by reason of their ownership
thereof, an amount in cash (when, if and as of such Liquidation) equal to the
aggregate Liquidation Value of all Shares held by such holder, plus all unpaid
accrued and accumulated dividends on all such Shares.
(b)    Deemed Liquidation. Unless the holders of a Majority in Interest elect
otherwise, the occurrence of a Deemed Liquidation shall constitute a Liquidation
for purposes of this Section 5. Upon the occurrence of any such Deemed
Liquidation, the holders of the Series A Preferred Stock shall, in consideration
for cancellation of their Shares, be entitled to the same rights such holders
are entitled to under this Section 5 upon the occurrence of a Liquidation,
including the right to receive (when, if and as of such Liquidation) a full
preferential payment of the aggregate Liquidation Value of all Shares held by
such holders, plus all unpaid accrued and accumulated dividends on all such
Shares.


6



--------------------------------------------------------------------------------





(c)    Deemed Liquidation Procedures. In furtherance of the foregoing, the
Corporation shall take such actions as are necessary to give effect to the
provisions of Section 5.1(b), including, without limitation, (i) in the case of
a Deemed Liquidation structured as a merger, consolidation or similar
reorganization, causing the definitive agreement relating to such transaction to
provide for the payment of the Liquidation Value to the holders of the Series A
Preferred Stock, or (ii) in the case of a Deemed Liquidation structured as an
asset sale, as promptly as practicable following such transaction, either
dissolving the Corporation and distributing the assets of the Corporation in
accordance with applicable law or redeeming all outstanding Shares of Series A
Preferred Stock and, in the case of both (i) and (ii), giving effect to the
preferences and priorities set forth in Section 3 and Section 5. The Corporation
shall promptly provide to the holders of Series A Preferred Stock any and all
information concerning the terms of any Deemed Liquidation as they may
reasonably request.
5.2    Insufficient Assets. If upon any Liquidation (or Deemed Liquidation) the
remaining assets of the Corporation available for distribution to its
stockholders shall be insufficient to pay the holders of the Shares of Series A
Preferred Stock the full preferential amount to which they are entitled under
Section 5.1, (a) the holders of the Shares of Series A Preferred Stock shall
share ratably in any distribution of the remaining assets and funds of the
Corporation in proportion to the respective full preferential amounts which
would otherwise be payable in respect of the Series A Preferred Stock in the
aggregate upon such Liquidation (or Deemed Liquidation) if all amounts payable
on or with respect to such Shares were paid in full, and (b) the Corporation
shall not make or agree to make any payments to the holders of Junior
Securities.
5.3    Notice.  
(a)    Notice Requirement. In the event of any Liquidation (or Deemed
Liquidation), the Corporation shall, within ten (10) days of the date the Board
approves such action, or no later than twenty (20) days of any stockholders'
meeting called to approve such action, or within twenty (20) days of the
commencement of any involuntary proceeding, whichever is earlier, give each
holder of Shares of Series A Preferred Stock written notice of the proposed
action. Such written notice shall describe the material terms and conditions of
such proposed action, including a description of the stock, cash and property to
be received by the holders of Shares upon consummation of the proposed action
and the date of delivery thereof. If any material change in the facts set forth
in the initial


7



--------------------------------------------------------------------------------





notice shall occur, the Corporation shall promptly give written notice to each
holder of Shares of such material change.
(b)    Notice Waiting Period. The Corporation shall not consummate any voluntary
Liquidation (or Deemed Liquidation) of the Corporation before the expiration of
thirty (30) days after the mailing of the initial notice or ten (10) days after
the mailing of any subsequent written notice, whichever is later; provided, that
any such period may be shortened upon the written consent of the holders of all
the outstanding Shares.
6.    Voting.
6.1    Voting Generally. Except as set forth in Section 6.3 below or as may be
required by applicable law, the Series A Preferred Stock shall be non-voting.
6.2    Election of Directors. The holders of Series A Preferred Stock shall have
the rights with respect to the election of directors as are set forth in the
Purchase Agreement.
6.3    Special Voting Rights. Without the prior written consent of the holders
of a Majority in Interest, voting separately as a single class with one vote per
Share, in person or by proxy, either in writing without a meeting or at an
annual or a special meeting of such holders, and any other applicable
stockholder approval requirements required by law, the Corporation shall not
take, and shall cause its Subsidiaries not to take or consummate, any of the
actions or transactions described in this Section 6.3 (any such action or
transaction without such prior written consent being null and void ab initio and
of no force or effect) as follows:
(a)    create, or authorize the creation of, any additional class or series of
capital stock of the Corporation (or any security convertible into or
exercisable for any class or series of capital stock of the Corporation) or
issue or sell, or obligate itself to issue or sell, any securities of the
Corporation or any Subsidiary (or any security convertible into or exercisable
for any class or series of capital stock of the Corporation or any Subsidiary);
provided, however, that the Corporation may issue any of the following
securities without the consent of the holders of a Majority in Interest: (i)
equity securities of the Corporation or any Subsidiary or other securities
issued on a pro rata basis as a dividend or distribution on, or in connection
with a split of or recapitalization of, any of equity securities of the
Corporation or any Corporation Subsidiary; (ii) shares of Common Stock issued
pursuant to awards issued under the Corporation’s equity incentive plans to
employees, directors or consultants of the Corporation or any Corporation
Subsidiary; or (iii) shares of any


8



--------------------------------------------------------------------------------





Corporation Subsidiary in which following such issuance, such Corporation
Subsidiary is directly or indirectly a wholly-owned subsidiary of the
Corporation;
(b)    redeem, purchase or otherwise acquire or pay or declare any dividend or
other distribution on (or pay into or set aside for a sinking fund for any such
purpose) any capital stock of the Corporation; provided, that this restriction
shall not apply to (i) the redemption or repurchase of or the payment of
dividends on Shares of Series A Preferred Stock pursuant hereto, or (ii) stock
repurchases by the Corporation of shares of Common Stock held by the Persons to
be referenced in a letter to be provided by the Corporation to the Purchaser set
forth in the Purchase Agreement promptly following the closing pursuant to the
Purchase Agreement;
(c)    effect, or enter into any agreement to effect, a Deemed Liquidation;
(d)    change or extend the nature or scope of the Corporation’s business;
(e)    other than as contemplated by this Certificate of Designation, amend,
alter, modify or repeal the Certificate of Incorporation, this Certificate of
Designation or the by-laws of the Corporation, including the amendment of the
Certificate of Incorporation by the adoption or amendment of any Certificate of
Designation or similar document, or amend the organizational documents of any
Subsidiary in a manner adversely affecting the rights, preferences or privileges
of the Series A Preferred Stock,;
(f)    declare bankruptcy, dissolve, liquidate or wind up the affairs of the
Corporation or any Subsidiary of the Corporation;
(g)    issue, or cause any Subsidiary of the Corporation to issue, any
indebtedness or debt security, other than trade accounts payable and/or letters
of credit, performance bonds or other similar credit support incurred in the
ordinary course of business, or amend, renew, increase or otherwise alter in any
material respect the terms of any indebtedness previously approved or required
to be approved by the holders of the Series A Preferred Stock, other than the
incurrence of debt solely to fund the payment of dividends on the Series A
Preferred Stock that are accrued and unpaid, or solely to fund the redemption of
the Series A Preferred Stock pursuant to Section 8 or Section 9.2(b);
(h)    allow or permit any liens, encumbrances, claims or charges to be created
on or against any assets of the Corporation or its Subsidiaries, other than as
relates to the


9



--------------------------------------------------------------------------------





Litigation disclosed in Schedule 2.8 of the Purchase Agreement (up to the
amounts set forth therein) or Permitted Liens not to exceed $100,000 in the
aggregate at any time;
(i)    expand the board of directors of the Corporation beyond the eight (8)
currently authorized, other than in accordance with the Purchase Agreement
(j)    enter into any related party transaction other than with related parties
set forth in Schedule 2.6(a) of the Purchase Agreement at substantially the same
historic levels;
(k)    other than with respect to equity incentive compensation awards, enter
into, terminate or modify employment contracts with any officers of the
Corporation or its Subsidiaries, grant or increase base compensation of any
officers of the Corporation or its Subsidiaries or award, adopt or amend any
bonus, profit sharing, incentive, severance or other plan, contract or
commitment for the benefit of any officers or directors of the Corporation or
its Subsidiaries; provided, that an increase of ten percent (10%) or less in
cash compensation from the prior year shall not be subject to such consent;
(l)    acquire, or cause a Subsidiary of the Corporation to acquire, in any
transaction or series of related transactions, the stock or any material assets
of another Person, or enter into any joint venture with any other Person;
(m)    use, or permit the use of, the proceeds from the sale of the Series A
Preferred Stock other than as provided in Section 1.3 of the Purchase Agreement;
(n)    enter into, or become subject to, any agreement or instrument or other
obligation which by its terms restricts the Corporation's ability to perform its
obligations under this Certificate of Designation or the Purchase Agreement,
including the ability of the Corporation to pay dividends or make any redemption
or other liquidation payment required hereunder; or
(o)    agree or commit to do any of the foregoing.
Notwithstanding anything herein to the contrary, in no event shall any of the
foregoing provisions in this Section 6.3 inhibit the Corporation’s ability to
enter into licensing or settlement agreements (or any similar agreements) in
connection with its patents with any Person (other than a related party).


10



--------------------------------------------------------------------------------





7.    Call Right. At any time following the first anniversary of the Date of
Issuance, the Corporation shall have the right, exercisable any time, to
purchase and redeem all or any portion of the Series A Preferred Stock for a
purchase price per Share of Series A Preferred Stock (when, if and as so called
by the Corporation) equal to the Liquidation Value, determined as of the date on
which the repurchase and redemption is consummated. Any such redemption shall be
on a pro rata basis among the holders of Series A Preferred Stock. The
Corporation shall provide written notice to each holder of Series A Preferred
Stock of its intention to effect a repurchase and redemption pursuant to this
Section 7, which notice shall specify a date of redemption not less than five
business days after the date of the notice.
8.    Redemption.
8.1    Redemption. Subject to the provisions of Section 9.2(b), at any time and
from time to time on or after the Date of Issuance, any holder of Series A
Preferred Stock shall have the right to elect to have, out of funds legally
available therefor, all or any portion of such holder’s outstanding Shares of
Series A Preferred Stock redeemed by the Corporation (a "Series A Redemption")
for a price per Share (when, if and as so elected by such holder of Series A
Preferred Stock) equal to the Liquidation Value, determined as of the date on
which the repurchase and redemption is consummated; provided, however, that the
maximum number of Shares of Series A Preferred Stock that the Corporation shall
be required to redeem in connection with any single Series A Redemption election
under this Section 8.1 shall not exceed the quotient of (a) the sum of (i) the
product of (1) the aggregate amount of any Licensing Proceeds received by the
Corporation during the period of time commencing on the Date of Issuance and
ending on the applicable date of the Corporation’s receipt of the Series A
Election Notice, less the aggregate amount of Licensing Proceeds covered in any
prior Series A Redemption Notice by the Corporation pursuant to this Section
8.1, and (2) the Licensing Redemption Percentage, plus (ii) the product of (1)
the aggregate amount of any Adverse Party Proceeds received by the Corporation
during the period of time commencing on the Date of Issuance and ending on the
applicable date of the Corporation’s receipt of the Series A Election Notice,
less the aggregate amount of Adverse Party Proceeds covered in any prior Series
A Redemption Notice by the Corporation pursuant to this Section 8.1, and (2) the
Adverse Party Redemption Percentage, plus (iii) all unpaid accrued and
accumulated dividends on such Shares (the sum of such amounts, the "Series A
Redemption Price"), divided by (b) the per Share Liquidation Value on the date
of redemption. For purposes of determining the Series A Redemption Price, the
following definitions shall apply:


11



--------------------------------------------------------------------------------





(p)    “Adverse Party Proceeds” means (A) any and all gross monetary awards,
damages, fees, recoveries, judgments or other property or value recovered by or
on behalf of the Corporation or its Affiliates on account or as a result or by
virtue (directly or indirectly) of the Corporation’s Claims against any Adverse
Parties (as such terms are defined in the Purchase Agreement), plus (B) any
licensing, royalty or similar gross revenue from any Adverse Party, in each
instance of clause (A) or (B) whether by negotiation, litigation, arbitration,
mediation, diplomatic efforts, lawsuit, settlement, decree, judgment or
otherwise.
(q)    “Adverse Party Redemption Percentage” means (A) from the Date of Issuance
until the one year anniversary of the Date of Issuance, fifty percent (50%); (B)
from the one year anniversary of the Date of Issuance until the two year
anniversary of the Date of Issuance, seventy percent (70%); and (C) on and after
the two year anniversary of the Date of Issuance, eighty percent (80%).
(r)     “Licensing Proceeds” means (A) any gross licensing, royalty or similar
revenue recovered by or on behalf of the Corporation or its Subsidiaries
received from any third party other than an Adverse Party after the Date of
Issuance, whether pursuant to an agreement or arrangement entered into before,
on or after the Date of Issuance; and (B) any distributions received by the
Corporation or its Subsidiaries from JVP VII Cyber Strategic Partners, L.P.
(“JVP”) related to the Corporation’s investment in JVP.
(s)    “Licensing Redemption Percentage” means (A) from the Date of Issuance
until the one year anniversary of the Date of Issuance, twenty percent (20%);
(B) from the one year anniversary of the Date of Issuance until the two year
anniversary of the Date of Issuance, thirty percent (30%); and (C) on and after
the two year anniversary of the Date of Issuance, forty percent (40%).
8.2    NE Redemption. In addition to the rights of the holders of Shares of
Series A Preferred Stock to require a Series A Redemption pursuant to Section
8.1, at any time and from time to time following the occurrence of a Negative
Litigation Event or a Negative Treasury Event, any holder of Series A Preferred
Stock shall have the right to elect to have, out of funds legally available
therefor, all or any portion of such holder’s outstanding Shares of Series A
Preferred Stock redeemed by the Corporation (an "NE Redemption") for a price per
Share (when, if and as so elected by such holder of Series A Preferred Stock)
equal to the Liquidation Value of such Shares, plus all unpaid accrued and
accumulated dividends on such Shares (the "NE Redemption Price").


12



--------------------------------------------------------------------------------





8.3    Any such Series A Redemption or NE Redemption shall occur not more than
thirty (30) days following receipt by the Corporation of a written election
notice (the "Series A Election Notice") from any holder of Series A Preferred
Stock, stating the aggregate number of Shares to be redeemed by such holder. In
exchange for the surrender of each Share of Series A Preferred Stock to the
Corporation, the Corporation shall pay to the holder thereof the Series A
Redemption Price or the NE Redemption Price (as applicable, the “Redemption
Price”), multiplied by the number of Shares of Series A Preferred Stock being
surrendered by such holder, which shall be payable in immediately available
funds on the Series A Redemption Date.
8.4    Redemption Notice. As promptly as practicable, but in no event later than
ten (10) days, following receipt of a Series A Election Notice, the Corporation
shall send written notice (the "Series A Redemption Notice") of its receipt of a
Series A Election Notice to each holder of record of Series A Preferred Stock.
Each Series A Redemption Notice shall state:
(a)    the number of Shares of Series A Preferred Stock held by the holder that
the Corporation shall redeem on the Series A Redemption Date specified in the
Series A Redemption Notice;
(b)    the date of the closing of the redemption, which pursuant to Section 8.3
shall be no later than thirty (30) days following receipt by the Corporation of
the Series A Election Notice (the applicable date, the "Series A Redemption
Date"); and
(c)    the manner and place designated for surrender by the holder to the
Corporation of his, her or its certificate or certificates representing the
Shares of Series A Preferred Stock to be redeemed.
8.5    Insufficient Funds; Remedies For Nonpayment.
(a)    Insufficient Funds. If on any Series A Redemption Date, the assets of the
Corporation legally available are insufficient to pay the full amount of the
Redemption Price for the total number of Shares elected to be redeemed pursuant
to Section 8.1 or 8.2, the Corporation shall (i) take all appropriate action
reasonably within its means to maximize the assets legally available for paying
the Redemption Price, (ii) redeem out of all such assets legally available
therefor on the applicable Series A Redemption Date the maximum possible number
of Shares that it can redeem on such date, pro rata  among the holders of such
Shares to be redeemed in proportion to the aggregate number of Shares elected to
be


13



--------------------------------------------------------------------------------





redeemed by each such holder on the applicable Series A Redemption Date and
(iii) following the applicable Series A Redemption Date, at any time and from
time to time when additional assets of the Corporation become legally available
to redeem the remaining Shares, the Corporation shall immediately use such
assets to pay the remaining balance of the aggregate Redemption Price.
(b)    Remedies For Nonpayment. If on any Series A Redemption Date, all of the
Shares elected to be redeemed (subject to the limitations imposed by the Adverse
Party Redemption Percentage and the Licensing Redemption Percentage) pursuant to
a Series A Election Notice are not redeemed in full by the Corporation by paying
the entire Redemption Price, then, until such Shares are fully redeemed and the
Redemption Price is paid in full, (i) all of the unredeemed Shares shall remain
outstanding and continue to have the rights, preferences and privileges
expressed herein, (b) interest on the unpaid portion of the aggregate Redemption
Price shall accrue daily in arrears at a rate equal to 15.0% per annum (the
“Default Rate”), compounded quarterly, and (c) the holders of the unredeemed
Shares shall have the remedies set forth in Section 9.2. Without limiting the
generality of the foregoing, it is understood and agreed that the interest
payable pursuant to this Section 8.5(b) shall be due and payable on any
subsequent redemption of the Series A Preferred Stock and shall constitute part
of the Redemption Price, in view of the impracticability and extreme difficulty
of ascertaining actual damages and by mutual agreement of the parties as to a
reasonable calculation of the lost profits suffered by each holder of Shares of
Series A Preferred Stock as a result thereof. Any interest payable pursuant to
this Section 8.5(b) shall be presumed to be the liquidated damages sustained by
each holder as the result of the failure to redeem such holder in full, and the
Corporation agrees that it is reasonable under the circumstances currently
existing. THE CORPORATION EXPRESSLY WAIVES (TO THE FULLEST EXTENT IT MAY
LAWFULLY DO SO) THE PROVISIONS OF ANY PRESENT OR FUTURE STATUTE OR LAW THAT
PROHIBITS OR MAY PROHIBIT THE COLLECTION OF THE FOREGOING INTEREST IN CONNECTION
WITH ANY SUBSEQUENT REDEMPTION. The Corporation expressly agrees (to the fullest
extent it may lawfully do so) that: (A) the Default Rate is reasonable and is
the product of an arm’s length transaction between sophisticated business
people, ably represented by counsel; (B) the Default Rate shall be payable
notwithstanding the then prevailing market rates at the time payment is made;
(C) there has been a course of conduct between the Corporation and the holders
of Shares of Series A Preferred Stock giving specific consideration in this
transaction for such agreement to pay the Default Rate; and (D) the Corporation
shall be


14



--------------------------------------------------------------------------------





estopped hereafter from claiming differently than as agreed to in this
paragraph. The Corporation expressly acknowledges that its agreement to pay the
Default Rate as herein described is a material inducement to the holders of
Shares of Series A Preferred Stock to purchase the Shares.
8.6    Surrender of Certificates. On or before the Series A Redemption Date,
each holder of Shares of Series A Preferred Stock shall surrender the
certificate or certificates representing such Shares to the Corporation, in the
manner and place designated in the Series A Redemption Notice, duly assigned or
endorsed for transfer to the Corporation (or accompanied by duly executed stock
powers relating thereto), or, in the event the certificate or certificates are
lost, stolen or missing, shall deliver an affidavit of loss, in the manner and
place designated in the Series A Redemption Notice. Each surrendered certificate
shall be canceled and retired and the Corporation shall thereafter make payment
of the applicable Series A Redemption Price by certified check or wire transfer
to the holder of record of such certificate; provided, that if less than all the
Shares represented by a surrendered certificate are redeemed, then a new stock
certificate representing the unredeemed Shares shall be issued in the name of
the applicable holder of record of canceled stock certificate.
8.7    Rights Subsequent to Redemption. If on the applicable Series A Redemption
Date, the Redemption Price is paid (or tendered for payment) for any of the
Shares to be redeemed on such Series A Redemption Date, then on such date all
rights of the holder in the Shares so redeemed and paid or tendered shall cease,
and such Shares shall no longer be deemed issued and outstanding.
9.    Breach of Obligations.
9.1    Series A Preferred Stock Breach. A breach by the Corporation of the
rights, preferences, powers, restrictions and limitations of the Series A
Preferred Stock set forth herein shall mean the occurrence of one or more of any
of the events and conditions set forth in this Section 9.1 (each such event or
condition, a "Series A Preferred Stock Breach"), whether such event or condition
occurs voluntarily or involuntarily, by operation of law or pursuant to any
judgment, order, decree, rule or regulation and regardless of the reason or
cause of such event or condition:
(a)    Nonpayment of Redemption or Liquidation Payments. The failure of the
Corporation to make any (i) redemption payment when due pursuant to Section 8 or
(ii) liquidation payment when due pursuant to Section 5, in each case whether or
not such payment is legally permissible or is otherwise prohibited.


15



--------------------------------------------------------------------------------





(b)    Breach of Veto Rights. The Corporation or any of its Subsidiaries
breaches or otherwise fails to perform or observe any of the covenants or
agreements contained in Section 6.3, including by attempting to take any action
requiring the affirmative consent of a Majority in Interest of the holders of
the Series A Preferred Stock without first obtaining such consent.
(c)    Breach of Purchase Agreement. The Corporation or any of its Subsidiaries
breaches or otherwise fails to perform or observe any of the covenants or
agreements contained in the Purchase Agreement.
(d)    Bankruptcy or Insolvency. The Corporation or any of its Subsidiaries (i)
becomes insolvent or admits its inability to pay its debts generally as they
become due; (ii) becomes subject, voluntarily or involuntarily, to any
proceeding under any domestic or foreign bankruptcy or insolvency law, which is
not fully stayed within seven (7) days or is not dismissed or vacated within
forty-five (45) days after filing; (iii) makes a general assignment for the
benefit of creditors; or (iv) has a receiver, trustee, custodian or similar
agent appointed by order of any court of competent jurisdiction to take charge
of or sell any material portion of its property or business.
(e)    Judgments. A judgment in excess of $200,000 is rendered against the
Corporation or any of its Subsidiaries and such judgment is not (i) either
discharged or execution thereof stayed pending appeal, in each case within
ninety (90) days after entry thereof, or (ii) discharged within ninety (90) days
after the expiration of any stay pending appeal.
9.2    Consequences of Breach. In addition to any other rights which a holder of
Shares of Series A Preferred Stock is entitled under any other contract or
agreement and any other rights such holder may have pursuant to applicable law,
the holders of Shares of Series A Preferred Stock shall have the rights and
remedies set forth in this Section 9.2 on the occurrence of a Series A Preferred
Stock Breach.
(a)    Security Interest. Upon the occurrence of a Series A Preferred Stock
Breach, the holders of Shares of Series A Preferred Stock (for purposes of this
Section, the “Secured Parties”) shall have, and the Corporation hereby grants to
the Secured Parties, a first-in-priority pledge over and security interest in
all Collateral. This Agreement shall constitute a “security agreement”, “lien”,
“charge” (or the equivalent under applicable law) and “pledge” in favor of the
Secured Parties for that purpose, and the security interest hereby created shall
be in express priority to any rights of any other Person in and to the
Collateral.


16



--------------------------------------------------------------------------------





The Corporation shall (i) execute upon demand, and each holder of Shares of
Series A Preferred Stock may file, any appropriate documents and agreements
(including security agreements) as required under applicable law for the purpose
of perfecting the security interest in the Collateral and as notice to third
parties that the Corporation has conveyed its interest in the Collateral, and
(ii) deliver any and all documents, instruments or certificates related to the
creation and perfection of the security interest as the Secured Parties may
reasonably require from time to time. For purposes of this Section 9.2,
“Collateral” shall mean each of the following of the Corporation and its
Subsidiaries (as such capitalized terms are defined in Article 8 or Article 9,
as applicable, of the Delaware Uniform Commercial Code): (a) Accounts, (b)
Chattel Paper, (c) Commercial Tort Claims, (d) Deposit Accounts, (e) Documents,
(f) General Intangibles, (g) Goods, (h) Instruments, (i) Investment Property,
(j) Letter-of-Credit Rights and Letters of Credit, (k) Supporting Obligations,
(l) Disbursements, (m) Proceeds, (n) Judgment Collateral, (o) all books,
records, writings, databases, information and other property relating to, used
or useful in connection with, evidencing, embodying, incorporating or referring
to, any of the foregoing, (p) all Proceeds of the foregoing, and, to the extent
not otherwise included, (i) all payments under insurance and (ii) all tort
claims, and (q) all other property and rights of every kind and description and
interests therein. The Secured Parties shall use their commercially reasonable
best efforts to release any security interest obtained pursuant to this Section
9.2(a) within ten (10) business days following the Corporation’s cure of the
applicable Series A Preferred Stock Breach.
(b)    Redemption Right. Notwithstanding the earliest date for redemption set
forth in Section 8.1 or 8.2, if a Series A Preferred Stock Breach has occurred
(other than a Series A Preferred Stock Breach described in Section 9.1(c)), each
holder of Series A Preferred Stock shall have the right to elect to have, out of
funds legally available therefor, all or any portion of such holder’s
outstanding Shares of Series A Preferred Stock immediately redeemed by the
Corporation for a price per Share (when, if and as so elected by such holder of
Series A Preferred Stock) equal to the Liquidation Value of such Shares, plus
all unpaid accrued and accumulated dividends on such Share (whether or not
declared). Any such redemption shall occur not more than thirty (30) days
following receipt by the Corporation of a Series A Election Notice, stating the
number of Shares to be redeemed. Any such redemption shall otherwise be executed
in accordance with the provisions of Section 8, applied mutatis mutandis.
(c)    Automatic Redemption on Bankruptcy. Notwithstanding the earliest date for
redemption set forth in Section 8.1 or 8.2, if a Series A Preferred Stock Breach
described


17



--------------------------------------------------------------------------------





in Section 9.1(c) has occurred, all of the then outstanding Shares of Series A
Preferred Stock shall be subject to redemption immediately without any action
required by the holders of Shares of Series A Preferred Stock, for a price per
Share (when, if and as such breach has occurred) equal to the Liquidation Value
of such Shares, plus all unpaid accrued and accumulated dividends on such Share.
Any such redemption shall occur immediately and shall otherwise be executed in
accordance with the provisions of Section 8, applied mutatis mutandis.
10.    Reissuance of Series A Preferred Stock. Any Shares of Series A Preferred
Stock redeemed, converted or otherwise acquired by the Corporation or any
Subsidiary shall be cancelled and retired as authorized and issued shares of
capital stock of the Corporation and no such Shares shall thereafter be
reissued, sold or transferred.
11.    Notices. Except as otherwise provided herein, all notices, requests,
consents, claims, demands, waivers and other communications hereunder shall be
in writing and shall be deemed to have been given: (a) when delivered by hand
(with written confirmation of receipt); (b) when received by the addressee if
sent by a nationally recognized overnight courier (receipt requested); (c) on
the date sent by facsimile or e-mail of a PDF document (with confirmation of
transmission) if sent during normal business hours of the recipient, and on the
next business day if sent after normal business hours of the recipient; or (d)
on the third day after the date mailed, by certified or registered mail, return
receipt requested, postage prepaid. Such communications must be sent (a) to the
Corporation, at its principal executive offices and (b) to any stockholder, at
such holder's address at it appears in the stock records of the Corporation (or
at such other address for a stockholder as shall be specified in a notice given
in accordance with this Section 11).
12.    Amendment and Waiver. No provision of this Certificate of Designation may
be amended, modified or waived except by an instrument in writing executed by
(i) the Corporation and (ii) a Majority in Interest, and any such written
amendment, modification or waiver will be binding upon the Corporation and each
holder of Series A Preferred Stock.






[SIGNATURE PAGE FOLLOWS]


18



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, this Certificate of Designation has been duly executed on
behalf of the Corporation as of the date first set forth above.


FINJAN HOLDINGS, INC.




By:                     
Name:                     
Title:                     


19

